DRAPEAU, J. pro tem.
This is a companion case to A. Caminetti, Jr. Insurance Commissioner of the State of California v. State Mutual Life Insurance Company, Civil No. 13165, ante, p. 321 [126 P. (2d) 165], Upon both cases were consolidated for trial in the superior court. The briefs filed in this court apply to both cases.
In this case State Mutual Life Insurance Company the superior court for a writ of mandate directed to the Insurance Commissioner requiring him to issue a certificate of authority for the continuance of business by its former management. The trial court rendered judgment denying said petition.
If it were necessary, the judgment could be affirmed for the reasons stated in Civil No. 13165. We have examined the findings and hold they are sufficient to sustain the judgment.
In any event, the case is moot. The petition for writ of mandate was based upon the refusal of the Insurance to issue a certificate of authority for the period commencing July 1, 1940, and terminating July 1, 1941. The corporation prayed for the issuance of an alternative writ of mandate directing the Insurance Commissioner to issue a renewal certificate of authority authorizing the corporation to continue in business for the period July 1, 1940, to July 1, 1941, or to issue an extension of the corporation’s certificate of authority from August 15, 1941, or to show cause why he had not done so. It does not appear from the record that an alternative writ was in fact issued and the corporation did not pray for the issuance of a peremptory writ. The term of the one-year certificate of authority has now expired, and therefore the questions involved on the appeal from the denying the petition for a writ of mandate have moot.
The appeal from the judgment is dismissed.
York, P. J., and Doran, J., concurred.